Citation Nr: 1422887	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  05-32 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to an initial compensable evaluation for left ear hearing loss.  

5.  Entitlement to an initial compensable evaluation for right ear hearing loss.

6.  Propriety of a combined evaluation of 60 percent for the service-connected disabilities assigned in a June 2009 rating decision.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Board, in pertinent part, denied service connection for a skin disorder, a right shoulder disorder, and hepatitis C.  The Veteran appealed the decision to the Veterans Claims Court.  In June 2013, the Court Clerk granted a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board's March 2012 decision denying service connection for a skin disorder, a right shoulder disorder, and hepatitis C, and remanding the claims to the Board for further appellate review. The case now returns to the Board.

In March 2012, the Board also remanded the issues of entitlement to an initial compensable evaluation for right ear hearing loss, and the propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a June 2009 rating decision for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and remanded the inextricably intertwined issue of entitlement to an initial compensable evaluation for left ear hearing loss.

The issue of entitlement to an increased apportionment of the Veteran's compensation benefits for spouse has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 letter and March 2014 Report of Contact.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In order to comply with the directives of the June 2013 Joint Motion, the issues of service connection for a skin disorder, a right shoulder disorder, and hepatitis must be remanded to the AOJ in order to make a follow-up request for records of treatment that the Veteran may have received at the Rivera Beach facility and the Miami VA Medical Center (VAMC), to provide him with proper notice of the outcome of the request, and to obtain an adequate VA medical opinion that considers all in-service and post-service hepatitis risk factors and addresses whether it is at least as likely as not that hepatitis C is related to service.  

Also, in September 2013, the Veteran identified additional treatment records pertinent to the service connection appeal for a skin disorder and submitted a VA Form 21-4142; therefore, those treatment records should be obtained on remand.  

Furthermore, because an SOC was not issued for issues of entitlement to an initial compensable evaluation for right ear hearing loss, and the propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a June 2009 rating decision, there has neither been compliance nor substantial compliance with the prior remand directives; therefore, those issues are again remanded for issuance of an SOC.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the Miami VA Health Care System in Miami, Florida, and the West Palm Beach VAMC in West Palm Beach, Florida, pertaining to any treatment received by the Veteran dated from November 1966 to the present, including records of treatment at the Miami VAMC and the Rivera Beach VA facility.  Once obtained, the treatment records should be associated with the record. 

All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and follow the procedures outlined in 
38 C.F.R. § 3.159(e).  Provide the Veteran with notice on the outcome of the request for records. 

2.  Obtain treatment records from the Florida Department of Corrections pertaining to any treatment received by the Veteran for a skin disorder from January 2011 to August 2013.  See September 2013 VA Form 21-4142.  Once obtained, the treatment records should be associated with the record. 

All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and follow the procedures outlined in 
38 C.F.R. § 3.159(e).

3.  Obtain a VA medical opinion from an appropriate medical professional regarding the likely etiology of hepatitis C, without medical examination of the Veteran.  All relevant documents must be made available to and reviewed in rendering the opinion.   

Based on review of the appropriate records, for each diagnosed disability, the reviewer should offer the following opinions:  

Is it at least as likely as not (i.e., probability 50 percent of more) that the hepatitis C was caused by or etiologically related to service, to reported in-service hepatitis C risk factors?  Please explain the basis for the opinion. 

When rendering the medical opinion, please address the Veteran's report of in-service hepatitis C risk factors such as using intravenous drugs, using and sharing stolen Morphine syrettes from aircraft first aid kits, participating in high risk sexual activity, sharing toothbrushes and razors with other servicemen, exposure to hepatitis while being hospitalized for intestinal parasites, and receiving haircuts and shaves from unsterilized hair clippers and straight razors.  

Please also address any post-service hepatitis C risk factors shown in the record, to include drug use, and the March 2014 private medical opinion submitted by the Veteran.    

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and the attorney should be provided with a Supplemental SOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

5.  Send the Veteran an SOC with respect to the issues of entitlement to an initial compensable rating for right ear hearing loss and propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a June 2009 rating decision, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

